

EXECUTION VERSION
 
[logo1.jpg]
SPONSORSHIP AGREEMENT
 [logo2.jpg]

 
This Sponsorship Agreement (“Agreement”) is made as of the 18th day of January,
2011 (the “Effective Date”) by and between MUSCLEPHARM Corporation, a Nevada
company (“Sponsor”), and THE CINCINNATI REDS LLC, a Delaware limited liability
company (the “Reds”), upon the following terms and conditions:


1.    Term


Term. The term of this Agreement shall commence as of the Effective Date, shall
continue through the 2011 Regular Season and expire upon the conclusion of the
2011 Regular Season (the “Term”).


2.    Definitions


Definitions. Capitalized terms, not otherwise defined herein, shall have the
meaning set forth below.


“Ballpark” means Great American Ball Park.
 
“Club Marks” means all names, word marks, logos, uniform designs, mascots,
images, colors and color combinations, trade dress, characters, symbols,
designs, likenesses and/or visual representations owned, controlled, first used
and/or applied for or registered with the United States Patent and Trademark
Office by the Reds.
 
“Hall of Fame Marks”  means all names, word marks, logos, uniform designs,
images, colors and color   combinations,   trade   dress,   characters,  
symbols,   designs,   likenesses   and/or   visual representations owned, 
controlled, first used and/or applied for or registered with the United States
Patent and Trademark Office by the Reds Hall of Fame and Museum.
 
“Home Television Territory” means the territory further described in Addendum
A-1.
 
“MLB” means Major League Baseball.
 
“MLB  Entity”  means  each  of  the  Office  of  the  Commissioner,  Major 
League  Baseball Enterprises,  Inc.,  Major  League  Baseball  Properties, 
Inc.,  The  MLB  Network,  LLC,  MLB Advanced Media, L.P., and/or any of their
respective present or future affiliates, successors or assigns.
 
“Reds Radio Marks” means all names, word marks, logos, uniform designs, mascots,
images, colors and color combinations, trade dress, characters, symbols,
designs, likenesses and/or visual representations owned, controlled,  first used
and/or applied for or registered with the United States Patent and Trademark
Office by the Reds for Reds On Radio™.
 
“Regular Season” means the MLB championship season which consists of 162 Major
League Baseball game and which is determined by the BOC. The Regular Season
begins on or about April 1 and ends on or about September 30.

 
 

--------------------------------------------------------------------------------

 

EXECUTION VERSION


“Sponsor Marks” means all registered trademarks, service marks, trade names,
logos, and all other trade names, service marks, trademarks and trade symbols,
emblems, signs, slogans, trade dress, logos, colors, insignias and copyrights as
Sponsor has adopted and designated for use in connection with its business and
as Sponsor may hereafter acquire or develop and designate for use in connection
with its business.
 
“Spring Training Season” means the Major League Baseball pre-season which
consists of approximately 30 games and begins on or about March 1 and concludes
on or about March 30. The Reds broadcast eighteen (18) Spring Training Season
games on the Reds Radio Network.


3.    Official Sponsor


During the Term, Sponsor will be designated as an "Official Sponsor of the
Cincinnati Reds”.


4.    Radio


Reds On Radio™ Pre/In/Post Game - Rotating - Local- Regular Season.


During the Term, the Reds will cause Sponsor's ten (10) :30-second radio
commercial announcements to air on a rotating basis Pre/In/Post game locally on
the flagship station of the Reds Radio Network.


5.    License


Reds License. The Reds hereby grant Sponsor a limited, non-exclusive,
non-transferable, non- sub-licensable, royalty-free license and right to use the
Club Marks (as defined in Section 6 of Addendum A) solely and exclusively during
the Term and for the purposes set forth in this Agreement. Each of Sponsor's
uses of the Club Marks shall be subject to (i) the consent of the Reds, which
consent shall not be unreasonably withheld or delayed, and (ii) the terms and
conditions set forth in this Agreement, including, without limitation, the
restrictions set forth in paragraph 5 and 6 of Addendum A attached hereto.
Sponsor agrees and acknowledges that the license granted herein does not confer
upon or grants Sponsor the right to use the Club Marks on or in connection with
any on-line media or merchandise nor is Sponsor authorized to utilize the Club
Marks outside the Reds Home Television Territory. The Home Television Territory
is further described in Addendum A-1.


Sponsor License. Sponsor hereby grants the Reds a limited, non-exclusive,
non-transferable, non-sub-licensable, royalty-free license and right to use
Sponsor Marks (as defined in Addendum A) solely and exclusively for the Term and
for the purposes set forth in this Agreement. The Reds use of Sponsor Marks
shall be subject to the terms and conditions set forth in this Agreement,
including, without limitation, the restrictions set forth in Section 7 of
Addendum A attached hereto.


6.    Fee


In consideration for the rights and promotions granted by the Reds in this
Agreement, Sponsor shall pay the Reds in product valued at $20,000.00 (the
“Sponsorship Fee”). Sponsor Product mix, quantity of each and ship to location
are all subject to Reds Baseball Operations approval.

 
2

--------------------------------------------------------------------------------

 

EXECUTION VERSION


Sponsor shall have ability to use photos of a Reds workout facility showing
Sponsor product; Photos subject to Reds approval. Location of Sponsor product
display and in-facility use is subject to Reds Baseball Operations approval.


7.    Notices


Any notice required hereunder shall be in writing, shall be sent via registered
or certified mail, and shall be deemed given when deposited, postage prepaid, in
the United States Mail, addressed as set forth below or to such other address as
either of the parties shall advise the other in writing:


 
If to Reds:
The Cincinnati Reds LLC
100 Joe Nuxhall Way
Cincinnati, Ohio 45202
Attn: Douglas Healy, Chief Financial Officer



 
If to Sponsor:
MusclePharm Corporation
4721 Ironton Street
Denver, CO 80239
Attn: Joseph Lawanson


8.    Terms and Conditions


This Agreement is also subject to the General Terms set forth in Addendum A, the
Sponsor Signage Terms set forth in Addendum B and the Radio Terms set forth in
Addendum C. Each addendum is incorporated herein by reference.


Signature page immediately follows this page.

 
3

--------------------------------------------------------------------------------

 

EXECUTION VERSION


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.


THE CINCINNATI REDS LLC
 
MUSCLEPHARM CORPORTAION.
         
By:
/s/ Bill Reinberger
 
By:
/s/ Brad Pyatt
Name:
Bill Reinberger
 
Name:
Brad Pyatt
Title:
VP Corp Sale
 
Title:
CEO



{Signature page to Reds – 2010 Sponsorship Agreement}

 
4

--------------------------------------------------------------------------------

 


Addendum A
GENERAL TERMS


1.
Any failure, interruption, or delay in the execution of the Reds performance
under this Agreement, in whole or in part, from fire or other casualty, the
cancellation or rescheduling of any games, strikes, labor disputes, boycotts,
epidemics, governmental restrictions, acts of God, or any other cause (each, a
“Force Majeure Event”), shall not constitute a breach of this Agreement.



2.
This Agreement is the final, complete and exclusive statement and expression of
the agreement between the parties hereto with relation to the subject matter of
this Agreement, it being understood that there are no oral representations,
understandings or agreements covering the same subject matter as this Agreement.
This Agreement supersedes, and cannot be varied, contradicted or supplemented by
evidence of any prior or contemporaneous discussions, correspondence, or oral or
written agreement of any kind. This Agreement may not be modified except in a
written document executed by both parties.



3.
No delay of or omission in the exercise of any right, power or remedy accruing
to any party under this Agreement shall impair any such right, power or remedy,
nor shall it be construed as a waiver of any future exercise of any right, power
or remedy.



4.
Each party to this Agreement represents that it is a sophisticated commercial
party capable of understanding all of the terms of this Agreement, that it has
had an opportunity to review this Agreement with its counsel, and that it enters
this Agreement with full knowledge of the terms of the Agreement.



5.
Notwithstanding any other provision of this Agreement, this Agreement, and any
rights or exclusivities granted by the Reds hereunder, shall in all respects be
subordinate to each of the following, as may be amended from time to time
(collectively, “MLB Documents”): (i) any present or future agreements entered
into by, or on behalf of any MLB Entity, including, without limitation,
agreements entered into pursuant to the Major League Constitution, the American
and National League Constitutions, the Professional Baseball Agreement, the
Major League Rules, the Interactive Media Rights Agreement, and each agency
agreement and operating guidelines among the Major League Baseball Clubs and an
MLB Entity, or (ii) the present and future mandates, rules, regulations,
policies, bulletins or directives issued or adopted by the Commissioner or the
MLB entities. The issuance, entering into, amendment, or implementation of any
of the MLB Documents shall be at no cost or liability to any MLB Entity or to
any individual or entity related thereto. The territory within which Sponsor is
granted rights is limited to, and nothing herein shall be construed as
conferring on Sponsor rights in areas outside of, the Home Television Territory
of the Reds, as established and amended from time to time. No rights,
exclusivities or obligations involving the Internet or any interactive or
on-line media (as defined by the MLB entities) are conferred by this Agreement,
except as are specifically approved in writing by the applicable MLB Entity.


 
1

--------------------------------------------------------------------------------

 

6.
Sponsor hereby acknowledges the proprietary nature of the Club Marks and the
Reds Radio Marks. Sponsor further acknowledges that all rights, title, and
interest to the Club Marks and Reds Radio Marks belong to the Reds. Sponsor
agrees that during the Term and after the expiration or termination of this
Agreement it shall refrain from any use of any of the Club Marks or Reds Radio
Marks, any mark that is confusingly similar to any of the Club Marks or Reds
Radio Marks, any mark that is dilutive of any of the Club Marks or Reds Radio
Marks, and/or any mark that is likely to mislead the public into falsely
believing that there is an affiliation or relationship between Sponsor and the
Reds without first obtaining the Reds prior written consent. Sponsor further
acknowledges that for purposes of this paragraph “use” includes, but is not
limited to, trademark, fair, incidental, descriptive or functional uses.



Sponsor further acknowledges the proprietary nature of all copyright rights that
are owned, controlled or licensed by the Reds including, without limitation, all
accounts, descriptions, radio broadcasts, television broadcasts, and streamed
versions of all games and events involving the Reds (and excerpts thereof).
Sponsor hereby covenants that it will not use any of the foregoing without the
prior written consent of the Reds.


Sponsor hereby covenants that it will not conduct in the future any promotions,
ticket giveaways, contests or sweepstakes relating to or associated with the
Reds without first obtaining the prior written consent of the Reds.


7.
The Reds hereby acknowledge the proprietary nature of the Sponsor Marks. The
Reds further acknowledge that all rights, title, and interest to the Sponsor
Marks belong to Sponsor. The Reds agree that during the Term and after the
expiration or termination of this Agreement, it will refrain from any use of any
of the Sponsor Marks, any mark that is confusingly similar to any of the Sponsor
Marks, any mark that is dilutive of any of the Sponsor Marks and/or any mark
that is likely to mislead the public into falsely believing that there is an
affiliation or relationship between Sponsor and the Reds without first obtaining
the Sponsor’s prior written consent. The Reds further acknowledge that for
purposes of this paragraph “use” includes, but is not limited to, trademark,
fair, incidental, descriptive or functional uses. The license granted hereby to
the Reds in the Sponsor Marks shall terminate upon expiration or termination of
this Agreement.



The Reds agrees to state in appropriate places on all materials using or
displaying the Sponsor Marks that such marks are the trademarks of the Sponsor
and to include the symbols or TM as appropriate.


8.
If Sponsor fails to pay any amounts owed hereunder, the Reds are hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, and without prior notice to Sponsor, any such notice being expressly waived
by Sponsor, to set off and appropriate and apply any and all amounts owed by the
Reds to or for the credit or the account of Sponsor against any and all of the
obligations of Sponsor now or hereafter existing or arising under this
Agreement, whether direct or indirect, absolute or contingent, matured or
unmatured, and irrespective of whether or not the Reds shall have made any
demand under this Agreement. The rights of the Reds under this Section are in
addition to other rights and remedies (including other rights of set-off) that
the Reds may have. The Reds agree to notify Sponsor promptly after any such set
off and appropriation and application; provided that the failure to give such
notice shall not affect the validity of such set off and appropriation and
application.


 
2

--------------------------------------------------------------------------------

 

9.
If Sponsor was represented by an advertising agency in the purchase of the
sponsorship which is the subject of this Agreement, Sponsor covenants and agrees
that is shall be solely responsible for payment of any and all commissions to
its agent. Sponsor acknowledges and agrees that the Sponsorship Fee is exclusive
of any and all commissions which are due or may come due to agent as a result of
entering into this Agreement.



10.
Neither party may assign its rights or delegate its duties under this Agreement
without prior written consent of the other party.



11.
The parties will maintain in confidence all privileged and confidential
information of the other parties and the terms and conditions of this Agreement
except, to the extent necessary to implement the Agreement, and except that a
proposed disclosure of any specific term or condition hereof by either party is
authorized in advance by the other party, or required by applicable law.



12.
Except as otherwise provided in this Agreement, neither party will use the other
party’s name, marks or logos without the prior written consent of the other
party.



13.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Ohio without respect to its conflicts of laws principles.



14.
This Agreement may be signed in any number of counterparts. It is not necessary
that the parties sign any particular counterpart, only that the parties sign at
least one counterpart for this Agreement to be enforceable by or against either
party.



15.
If any provision of this Agreement shall be found by a court of competent
jurisdiction to be invalid or unenforceable, such finding shall not affect the
validity or enforceability of this Agreement as a whole or of any other
provision of this Agreement.



16.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective executors, administrators, successors and assigns.


 
3

--------------------------------------------------------------------------------

 

17.
Each party shall, at its sole cost, indemnify and defend the other and its
affiliates, and their officers, directors and employees from and against any and
all liability, cost, loss, damage, injury or expense, including reasonable
attorneys’ fees, arising in connection with any claim made by a third party that
(i) is proximately caused by a breach of any obligation, representation or
warranty of the Indemnifying Party (as defined below) in this Agreement; or (ii)
the Indemnifying Party’s services or products or their use, the web site(s)
operated by the Indemnifying Party or their use, the marks of the Indemnifying
Party or their use infringe upon any copyright, patent, trademark, trade secret
or other proprietary or other right, contain material that is libelous or
defamatory, invade any right of privacy or publicity, or otherwise violate any
other right of any kind of any third party or any applicable law or regulation.
The Indemnified Party (as defined below) shall: (i) promptly notify the
Indemnifying Party in writing of any losses for which the Indemnified Party
seeks indemnification; (ii) provide reasonable cooperation to the Indemnifying
Party and its legal representatives in the investigation of any matter which is
the subject of indemnification; and (iii) subject to this paragraph 16, permit
the Indemnifying Party to have full control over the defense and settlement of
any matter subject to indemnification. The Indemnified Party shall have the
right to participate in the defense at its expense. Notwithstanding anything to
the contrary contained herein, the Indemnifying Party shall not consent to the
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to the
Indemnified Party of a release from all liability in respect of such claim. The
Indemnifying Party shall not be entitled to control, and the Indemnified Party
shall be entitled to have sole control over, the defense or settlement of any
claim to the extent that claim seeks an order, injunction or other equitable
relief against the Indemnified which, if successful, would be reasonably likely
to materially interfere with the business, operations, assets, condition
(financial or otherwise) or prospects of the Indemnified Party. If the
Indemnifying Party directs the defense of any claim or proceeding, the
Indemnified Party shall not pay, or permit to be paid, any part of such third
party claim unless the Indemnifying Party consents in writing to such payment or
unless the Indemnifying Party withdraws from the defense of such third party
claim liability or unless a final judgment from which no appeal may be taken by
or on behalf of the Indemnifying Party is entered against the Indemnified for
such Third Party Claim. If the Indemnified Party assumes the defense of any such
claims or proceeding and proposes to settle such claims or proceeding prior to a
final judgment thereon or to forgo any appeal with respect thereto, then the
Indemnified Party shall give the Indemnifying Party prompt written notice
thereof and the Indemnifying Party shall have the right to participate in the
settlement or assume or reassume the defense of such claims or proceeding.



For purposes of this Agreement, "Indemnifying Party" means a party obligated to
provide indemnification under this Agreement.


For purposes of this Agreement, "Indemnified Party" means a party entitled to
indemnification under this Agreement.


18.
Except in the event of a breach of Section 6 or Section 7 of this Addendum,
claims, causes of action, penalties or fines arising from the content of radio
advertising and/or a breach of a party’s indemnification obligations hereunder,
neither party shall be liable to the other party for indirect, incidental,
consequential, special or exemplary damages (even if a party has been advised of
the possibility of such damage) such as, but not limited to, loss of revenue or
anticipated profits or lost business.



19.
This Addendum A shall survive the expiration or termination of the Agreement.


 
4

--------------------------------------------------------------------------------

 

20.    Addendum A-1
HOME TELEVISION TERRITORY


1.
State of Ohio, except for Cleveland and Youngstown ADI Ohio counties which
consists of:

 
Ashland
Lorain
 
Ashtabula
Mahoning
 
Columbiana
Medina
 
Cuyahoga
Portage
 
Geauga
Erie
 
Huron
Holmes
 
Richland
Lake
 
Summit
Stark
 
Wayne
Tuscarawas
 
Mercer
Trumbell



2.
State of Indiana, except for Chicago ADI Indiana counties which consists of:

 
Jasper
Newton
 
Lake
Porter
 
La Porte
 



3. State of Kentucky


4.
Charleston-Huntington, West Virginia ADI counties, which includes:

 
Boone
Mingo
 
Braxton
Nicholas
 
Cabell
Putnam
 
Calhoun
Roane
 
Clay
Wayne
 
Jackson
Webster
 
Kanawha
Wirt
 
Lincoln
Wyoming
 
Logan
Mason



5. State of Tennessee


6. Western North Carolina from Winston Salem/Charlotte, including Winston
Salem/Charlotte
 
7.
Memphis, Tennessee ADI counties in Mississippi which includes:




 
Alcorn
Panola
 
Benton
Pontotoc
 
Coahoma
Quitman
 
De Sota
Tate
 
Grenada
Tippah
 
Lafayette
Tunica
 
Sponsorhall
Union
 
Yalobusha
 


 
5

--------------------------------------------------------------------------------

 

Addendum B
SPONSOR SIGNAGE TERMS


1.
Unless otherwise specified in the Agreement, Sponsor shall furnish all copy,
designs and artwork, including color designations, corrected, approved and
scaled and in sufficient quantity for proper execution of display. The Reds
shall use its reasonable best efforts to faithfully reproduce all designs within
the limits of the designated manner of display.



2.
Unless otherwise specified in the Agreement, The Reds shall perform all
maintenance required to keep panel displays in good and proper condition, as
reasonably determined by the Reds.



3.
Displays shall be used for advertising or public relations purposes for the
benefit of Sponsor only. Sponsor may not resell, either directly or indirectly,
by assignment of this Agreement or otherwise, its rights hereunder to any other
party. Sponsor may not display material advertising a product of a class in
which the Reds have given another sponsor the exclusive right to so advertise.



4.
The Reds reserve the right before posting of any display, to censor, reject or
remove any inappropriate copy, design or artwork submitted by Sponsor.



5.
Sponsor assumes full and complete responsibility for the content of all
advertising displayed pursuant to this Agreement and shall indemnify and hold
the Reds and its owners, officers, directors, employees and agents harmless from
any claims, costs, expenses or damages by any party resulting from any
allegation that any display posted pursuant to this Agreement that has been
provided by Sponsor in accordance with paragraph 1 in this Addendum constitutes
illegal or unfair competition or trade practice, contains infringement of
trademarks or trade names, or constitutes a violation of rights of privacy or
infringement of copyright or other proprietary rights or any other claim
whatsoever arising out of a display’s character, contents or subject matter.


 
6

--------------------------------------------------------------------------------

 

Addendum C
RADIO TERMS


1.
The Reds reserve the right to approve the content of all radio advertising.
Sponsor and advertising agencies assume liability for all content of radio
advertisements and copy broadcast, and also assume responsibility for any claims
arising there from, including indemnity of the Reds arising from such claims.
Sponsor and advertising agencies are jointly responsible for payment of all
radio spots and  all production costs of such spots. Cancellations are not
accepted and copy corrections not guaranteed unless submitted within a
reasonable time prior to broadcast. Any revision of radio advertisements and/or
copy will be at the cost of Sponsor. Requested positions are not guaranteed
unless stated as a paid preferred position at a premium. Standard contracts or
change orders may be accepted from advertising agencies. Sponsor will be
responsible for and cause pre-production of radio advertising to be "broadcast
ready."



2.
If the Reds are unable to broadcast any of the above-described sponsorship radio
advertisements or program containing such sponsorship radio advertisements due
to public emergency or necessity, restrictions imposed by applicable law, or for
any other cause beyond the Reds control (including, without limitation, the
occurrence of a Force Majeure Event as defined in Addendum A), the Reds will not
be liable to Sponsor; provided however, the Reds will use commercially
reasonable efforts to "make good" such sponsorship advertisements in future
radio broadcasts or other mutually agreeable terms.


 
7

--------------------------------------------------------------------------------

 